Citation Nr: 1730792	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-37 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic dermatitis of the bilateral hand and bilateral foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from June 1975 to February 1981 and from August 1986 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which continued the 30 percent rating assigned for chronic dermatitis of the bilateral hand and bilateral foot.  

The Veteran requested a hearing before the Board in his September 2010 VA Form 9 and a hearing was scheduled for February 2012.  The Veteran, however, failed to report for the scheduled hearing.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2016).

The Board remanded the claim in March 2014 for additional development.  It has been returned for appellate review.  The current record before the Board consists entirely of an electronic file known as the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted.

A supplemental statement of the case (SSOC) was issued in July 2014.  Since then, a voluminous amount of VA medical records have been associated with the electronic record.  Review of these records indicates that there are several (to include those dated in October 2014, December 2015 and March 2016, as well as a January 2017 Disability Benefits Questionnaire (DBQ)) that are pertinent to the claim.  Records were also obtained from Mountain View Dermatology after the Veteran submitted the requisite release of records.  Remand is needed in order for the issuance of an updated SSOC.  See 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim with consideration of all evidence obtained since the July 2014 SSOC was issued.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


